NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted April 5, 2010∗
                                    Decided April 13, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD D. C UDAHY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge


No. 09-2934                                                       Appeal from the United
                                                                  States District Court for the
UNITED STATES OF AMERICA,                                         Northern District of Illinois,
      Plaintiff-Appellee,                                         Eastern Division.

                v.                                                No. 95 CR 508-8
                                                                  Harry D. Leinenweber, Judge.
DARRELL BRANCH,
     Defendant-Appellant.


                                                 Order

       Darrell Branch is serving a term of imprisonment for his involvement in the
Gangster Disciples, a large scale drug-distribution organization. We affirmed his
conviction in 2001, see 246 F.3d 1054 (7th Cir. 2001), but remanded for resentencing.
Branch did not appeal from the 292-month sentence imposed in 2002 after our remand.

    In 2008 Branch asked the judge to reduce his sentence in light of the Sentencing
Commission’s decision to reduce, with retroactive effect, the Guideline ranges for crack-


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-2934                                                                     Page 2

cocaine offenses. See 18 U.S.C. §3782(c)(2). The district court concluded, however, that
Branch is ineligible. The statute authorizes a judge to reduce the sentence only if the
retroactive change in the Guidelines reduced the Commission’s recommended range.
See generally United States v. Cunningham, 554 F.3d 703 (7th Cir. 2009); United States v.
Hall, 582 F.3d 816 (7th Cir. 2009). The district court found when sentencing Branch
initially, and again on remand, that his offense is level 38, because his relevant conduct
exceeded 150 kilograms of powder cocaine and 1.5 kilograms of crack. After the
amendments to the Guidelines, it takes 4.5 kilograms of crack to support level 38; 1.5
kilograms leads to level 36. But the district judge concluded that, even under the revised
Guidelines, Branch’s relevant conduct still produces a level 38 sentence. First, the judge
observed that 150 kilograms of powder cocaine by itself leads to a level 38 classification.
The amendments did not change the treatment of powder cocaine. Second, the judge
stated that Branch is responsible for much more than 4.5 kilograms of crack cocaine.
The only reason the figure 1.5 kilograms had been used earlier is that, until the recent
amendments, 1.5 kilograms of crack put a drug offender in the highest possible
classification. Finally, the judge added, he would not reduce the sentence even if Branch
were eligible, given the severity of his criminal conduct.

        Branch contends on this appeal that he is entitled to a new hearing, and a fresh
opportunity to present evidence, before the judge raises his relevant conduct from 1.5
kilograms to 4.5 kilograms of crack. He also contends that the record does not support
the higher finding. But neither of these arguments addresses the fact that Branch’s
relevant conduct includes at least 150 kilograms of powder cocaine. The district judge
did not find Branch culpable for 150 kilograms of powder or 1.5 kilograms of crack; the
judge found that his relevant conduct included at least 150 kilograms of powder and 1.5
kilograms of crack. This means that his sentencing level is 38 without regard to the
amount of crack for which he is responsible. The Sentencing Commission’s decision to
increase the quantity of crack needed to place a person in level 38 thus had no effect on
Branch’s sentencing range, and because the retroactive change did not affect his range
he is ineligible under §3782(c)(2), just as the district court concluded. See United States v.
Lawrence, 535 F.3d 631, 637–38 (7th Cir. 2008).

       To the extent that Branch is contesting the calculation of his relevant conduct at
his original sentencing, that subject is outside the scope of §3782(c)(2). The statute does
not allow belated revival of an issue that could have been presented on the initial appeal
(or, here, on an appeal from the 2002 resentencing). Eligibility for a reduction depends
on how the retroactive amendment applies to Guidelines calculations already made.

      Because Branch is ineligible for any reduction, the issue before the Supreme
Court in Dillon v. United States, No. 09-6338 (argued Mar. 30, 2010), does not affect this
appeal.

                                                                                    AFFIRMED